Citation Nr: 0728504	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
hearing loss and tinnitus.  

This appeal was previously before the Board in November 2006, 
at which time the Board determined that additional 
evidentiary development was necessary, to include scheduling 
the veteran a VA examination.  The requested development has 
been completed and the appeal is now properly before the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2003, August 2005, and December 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
such as VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disability and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Finally, the Board notes that the December 
2006 letter informed the veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that the content of the November 2003, August 
2005, and December 2006 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a December 2004 SOC and 
May 2007 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

Due to the similar medical history and evidence related to 
the two claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran has asserted that service connection for hearing 
loss and tinnitus is warranted because he was exposed to 
noise trauma during service and he currently has hearing loss 
and experiences ringing in his ears.  The veteran 
specifically attributes his current hearing impairment to the 
many hours he worked on the flight deck of his ship guiding 
helicopters during landing and take off.  

After carefully reviewing the record, the Board finds the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  In making this determination, the Board notes the 
service medical records (SMRs) are negative for any 
complaints, treatment, or diagnoses related to hearing loss 
or tinnitus.  In this regard, the Board notes that audiograms 
conducted at the veteran's enlistment and separation 
examinations, in July 1970 and November 1972, respectively, 
were negative for any audiological readings indicative of 
hearing loss as defined by VA.  The Board does note that the 
veteran complained of an earache in November 1972, but the 
medical records show his earache was resolved after impacted 
cerumen was removed.  There is no indication that the veteran 
complained of, or was treated for, any subsequent 
complications involving his ears during service.  In fact, 
there were no ear, nose, or throat abnormalities complained 
of or noted on clinical evaluation at his November 1972 
separation examination.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
The evidence shows the veteran met the criteria for a hearing 
loss disability at the January 2007 VA audiological 
examination.  Therefore, the critical question is whether the 
current hearing loss and tinnitus are causally related to 
service.  

The first post-service indication of hearing loss included in 
the evidence of record is shown at the January 2007 VA 
examination, which the Board notes was more than 30 years 
after the veteran was separated from service.  At that 
examination, the veteran reported that he was exposed to 
noise from helicopters during service but that he used 
hearing protection at that time.  The veteran also denied any 
civilian occupational or recreational noise exposure.  On 
examination, the VA audiologist diagnosed the veteran with 
bilateral mild sensorineural hearing loss, and noted the 
veteran's subjective report of tinnitus that began when he 
was in service.  

After interviewing the veteran, reviewing his claims file, 
and conducting an audiometric examination, the audiologist 
proffered the opinion that, based on the veteran's normal 
hearing at the separation physical, it is indicated that the 
present hearing loss is not due to the veteran's military 
service.  The VA audiologist explained that her opinion is 
based on the American College of Occupational and 
Environmental Medicine statement on Noise-Induced Hearing 
Loss, issued in October 2002, which states that "most 
scientific evidence indicates that previously noise-exposed 
ears are not more sensitive to future noise exposure and that 
hearing loss due to noise does not progress (in excess of 
what would be expected from the addition of age-related 
threshold shifts) once the exposure to noise is 
discontinued."  

With respect to the veteran's tinnitus, the VA audiologist 
stated that, although the veteran was treated for ear pain 
just prior to discharge, which was resolved with cerumen 
removal, no complaint of tinnitus or other audiological 
problems were reported.  She further stated that, due to the 
absence of any additional evidence since the veteran's claim 
was denied in February 2004, the tinnitus is likely not due 
to noise exposure in service.  

In evaluating the ultimate merit of this claim, the Board 
finds the January 2007 VA opinion to be the most probative 
evidence of record with regard to the likelihood of a causal 
relationship between the veteran's current hearing impairment 
and his military service.  In making this determination, the 
Board again notes that the VA audiologist reviewed the claims 
file, interviewed the veteran, and conducted an audiological 
examination prior to rendering her professional medical 
opinion, and provided a complete rationale for her opinion.  

The Board notes the veteran's representative has recently 
questioned the VA audiologist's opinion, arguing that the 
veteran's decline in hearing cannot all be attributed to age-
related hearing loss, given that he is only 55 years old.  
The representative also noted that the veteran was clearly 
exposed to noise during service, reported that he did not 
have any noise exposure either occupationally or 
recreationally since service, and was shown to have 
significant changes in his hearing since separation from 
service.  The Board appreciates the representative's 
assertion; however, the VA audiologist based her opinion that 
the veteran's hearing loss and tinnitus are not due to 
service on the lack of evidence or complaint of a hearing 
impairment during and soon after service, as well as a 
publication of the American College of Occupational and 
Environmental Medical with regard to the development of 
hearing loss.  

In evaluating this claim, the Board finds it especially 
probative that the veteran was requested to submit any 
evidence in his possession which might pertain to his claim.  
However, he has yet to submit or even identify any medical 
records showing he complained of or was treated for a hearing 
impairment between the time he was separated from service in 
November 1972 until January 2007.  The Board finds that this 
gap of many years, when considered with the professional 
medical opinion in the record before us, preponderates 
against a finding that his hearing problem is a chronic 
disorder which originated in, or shortly after, service, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  Moreover, the veteran has not 
provided any medical evidence or opinion which provides a 
nexus between his hearing loss or tinnitus and military 
service.  

In summary, the Board finds there is no competent evidence in 
the claims file specifically relating the veteran's hearing 
loss and tinnitus to noise exposure in service.  The only 
evidence of record linking the veteran's hearing impairment 
and tinnitus to service consists of his own assertions.  
While he is capable of providing evidence of the 
symptomatology which he experiences, such as ringing in his 
ears, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as medical etiology 
and causation of disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  We recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms, see, e.g., 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires professional opinion 
evidence, as discussed above.

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination his hearing was normal and 
there were no ear, nose, or throat abnormalities complained 
of or found on clinical evaluation.  Furthermore, the veteran 
has not submitted or identified medical records which show he 
suffered from bilateral hearing loss or tinnitus between the 
time he was separated from service, in November 1972, and 
January 2007.  

In view of the foregoing, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing 
loss or tinnitus during service or until more than 30 years 
thereafter, and there is no competent medical evidence which 
provides a nexus between the veteran's current hearing loss 
and tinnitus and military noise exposure.  Therefore, the 
Board finds the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, and there is no reasonable doubt to be resolved. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


